COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER

Appellate case name:        Mi Song Yun v. Mohamed aka Andrew Hajali

Appellate case number:      01-18-00961-CV

Trial court case number: 2014-27741

Trial court:                310th District Court of Harris County

        This case was abated and remanded for the trial court to determine whether appellant is indigent
and entitled to proceed with this appeal without payment of costs. The supplemental clerk’s record filed
on February 13, 2019 contains an order from the trial court finding that appellant is not indigent.
Accordingly, we REINSTATE this case on the Court’s active docket.
         Prior to our abatement, appellant filed motions requesting that this Court find her indigent and
extend the deadline for filing the record. Appellant’s motions are DENIED. Because appellant has not
established indigence, appellant is ORDERED to pay the appellate filing fee for this case and the fee for
preparation of the clerk’s record within 30 days of this order or the appeal will be dismissed. See TEX. R.
APP. P. 5, 37.3(b), 42.3(b), (c). Appellant is further ORDERED to pay, or make arrangements to pay, the
court reporter’s fee for preparing the reporter’s record within 30 days of this order.
        It is so ORDERED.

Judge’s signature: __/s/ Sarah Beth Landau_______
                                Acting individually


Date: __February 21, 2019___